Citation Nr: 9902841	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  93-18 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for lumps in the 
breast, to include gynecomastia, secondary to service-
connected status post varicocelectomy.

2.  Entitlement to an increased evaluation for status post 
varicocelectomy, left, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

When this matter was last before the Board of Veterans 
Appeals (the Board) in May 1997, it was remanded to the 
Department of Veterans Affairs (VA) Cleveland, Ohio Regional 
Office (RO) for additional development and the readjudication 
of the issue of entitlement to service connection for lumps 
in the breasts as secondary to service-connected status post 
varicocelectomy, and entitlement to an increased rating for 
status post varicocelectomy.  Following the completion of 
that development and the issuance of a supplemental statement 
of the case in August 1998, the case was returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  There is no competent medical evidence relating lumps in 
the breast or gynecomastia to service or to a disease or 
injury of service origin.

2.  All relevant evidence necessary for the proper 
disposition of the veterans well grounded claim for an 
increased evaluation for status post varicocelectomy have 
been properly developed by the RO to the extent possible.  

3.  The veteran's post-operative left varicocelectomy is 
manifested by complaints of testicular pain and objective 
findings of tenderness and mild pain at the situs of the 
operation scar.  No other pathology has been associated with 
the veterans service-connected varicocelectomy.  


CONCLUSIONS OF LAW

1.  The veterans claim of service connection for lumps in 
the breast and/or gynecomastia is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation for status post-operative 
varicocelectomy have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that the veteran was seen at 
the urology clinic in August 1969.  The examiners 
impressions were marked ligospermia and varicocele, left.  
Treatment included a left varicocelectomy and bilateral 
testicular biopsies.  

Upon VA examination following service in August 1970, the 
veteran complained of pain in the body and burning sensation 
at the tip of the penis upon urination.  Examination of the 
inguinal area and testicles revealed no hernia, varicocele, 
left, moderate size with residual tenderness (due to previous 
surgery).  The testes were of normal size and consistency.  
The pertinent diagnosis was residuals of varicocele, left, 
post-operative status.  

Based upon the foregoing evidence, service connection for 
post-operative status varicocele, left, was established in a 
September 1970 rating decision, and a 0 percent evaluation 
was assigned from March 5, 1970.  

In July 1973, the veteran was seen for a chief complaint of 
an inability to conceive children.  Following examination, 
the examiners impression was infertility.  Following a right 
testicular biopsy and attempted bilateral operative 
vasograms, the final diagnosis was spermatic hypogenesis. 

The veteran was treated at the urology clinic in May 1983 for 
complaints that his left varicocele had been getting larger.  
The examiners impression was 
symptomatic left varicocele; obstructive uropathy, rule out 
stricture.  Treatment plan included left varicocele 
ligation and cystourethroscopy.  The veteran was hospitalized 
in August 1983 for these procedures.  Cystoscopy revealed a 
question of a minimal vesical neck contracture, however, the 
study was thought to be essentially within normal limits.  
Varicocelectomy was performed without complications.  

Upon VA examination in January 1985, the veteran complained 
of pain in the surgery area and the loss of work from time to 
time.  Examination revealed tenderness on the left to 
palpation and moderate laxity of testicles.  The diagnosis 
was status post varicocelectomy for infertility.  

Based upon the foregoing evidence, in a February 1985 rating 
action, a 10 percent evaluation was assigned to the veterans 
service-connected status post varicocelectomy from August 
1983.  The disability was rated by analogy to a tender and 
painful scar under Diagnostic Code 7804.  The veteran 
perfected an appeal of that decision.  The appeal was denied 
by the Board in September 1985.   

VA outpatient treatment records show that the veteran was 
seen in May 1991 for complaints of a painful scrotum.  The 
diagnosis was painful scrotum.  In December 1991, the 
examiners impression was that there was no evidence of 
genitourinary pathology.  

In May 1992, the veteran underwent subcutaneous mastectomy of 
the left breast performed at a private hospital by Dr. C.  
The pre-operative and post-operative diagnosis was 
gynecomastia of the left breast.  This was found to be 
benign.  

In June 1992, the veteran filed a claim for an increased 
evaluation for his service-connected status post 
varicocelectomy, left.  The veterans claim was denied in an 

August 1992 rating decision, and the veteran perfected the 
current appeal of that decision.  

In July 1992, the veteran underwent a bilateral mammogram at 
the VA medical center.  The mammogram showed fibroglandular 
elements with fibrocystic changes, bilaterally, more on the 
right.  There was no apparent mass legion on the left, but 
residual fibrocystic changes were observed, with no real 
prominent scarring.  

In December 1992, in the context of his substantive appeal of 
the increased rating issue, the veteran claimed that he kept 
getting lumps on his breasts and stated that he had been told 
by VA physicians that these were caused by a hormonal 
imbalance caused by his varicocele condition.  

Upon VA outpatient treatment in January 1993 an assessment of 
gynecomastia, possibly secondary to alcohol use, was made.  
In April 1993, gynecomastia with no endocrine cause was 
found.

The report of a February 1993 VA examination, noted that upon 
examination there was found a well-healed left inguinal 
incision, and a left palpable varicocele that was modest in 
size.  There was also noted tenderness on the left side.  The 
examiner found no overt pathology on examination, but was 
suspicious for a chemical epididymis due to straining to 
void.  Abnormal voiding, questionable bladder secondary to 
back surgery or other etiologies could not be ruled out.  The 
hormones were found to be normal.  There was no evidence of 
loss of testicle or testicular function.   

The veteran testified at a hearing before a hearing officer 
at the RO in March 1993.  He described the symptoms that he 
believed should be attributed to his service-connected status 
post varicocelectomy.  He also stated that according to his 
private physician, Dr. C., most of your breast tumors come 
from your testicles.  

An April 1993 rating decision denied the veterans claim of 
entitlement to service connection for lumps in the breast as 
secondary to service-connected varicocelectomy.  The veteran 
subsequently perfected the current appeal of that decision.  

The veteran was seen at the VAMC urology clinic in November 
1993.  The examiners impression was prostatitic symptoms 
of unclear etiology much improved over past 6 months.  The 
veteran was seen in December 1993 for complaints of episodic 
pain in the left testicle that seemed to trigger pain in the 
left breast at the site of an April 1992 benign tumor 
removal.  Following examination, the assessment was 
gynecomastia and left testicular pain.  

VA outpatient treatment records reflect that the veteran was 
seen on several occasions between 1993 and 1998 for recurrent 
complaints of left testicle pain and left breast pain.  The 
veteran was seen frequently in 1995 for what were described 
as symptoms of prostatism.  In August 1995, a diagnosis of 
epididymitis was made.  Hydrocele/varicocele was noted in 
August 1996.  Chronic prostatitis and post-surgical left 
testicular pain were found in March 1997.  In February 1998, 
the assessment was symptomatic varicocele versus left 
epididymitis.  In March 1998, the impression was thrombosed 
left varicocele status post multiple procedures.  

The veteran underwent a computer tomography (CT) scan of the 
abdomen and pelvis in June 1995.  The results were normal 
except for 1.  Possible mild thickening of the sigmoid 
colon which could relate to diverticulitis for which clinical 
correlation is recommended.  2.  Otherwise, normal abdominal 
and pelvic CT examination.

In August 1995, the veteran underwent a scrotal ultrasound.  
The results were compared by the examiner to a December 1991 
study.  The examiners impression was:  1.  Normal 
testicles.  2.  Very small left varicocele as well as 
hydrocele.  Upon VA examination in September 1995, the 
veteran complained of chronic left testicular pain.  The 
assessment was history of pain associated with Grade I 
varicocele.  

Following September 1995 examination, the RO requested that 
the examiner review the claims folder and offer an opinion of 
whether or not the veterans genitourinary complaints, 
including bladder and voiding complaints, are etiologically 
related to the veterans residuals of varicocelectomy.  In 
May 1996, a physician (not the examining physician) with 
Urology Service at the VA Medical Center stated that the 
medical record had been reviewed back to December 1992.  It 
was noted that at the time of the September 1995 examination, 
the veteran did not have any voiding symptoms, but that the 
veteran was concerned about pain on the left side of the 
scrotum.  The examiner opined that it is unlikely for a 
small residual varicocele to cause any significant pain.  
The examiner claimed not to be aware of any disease entity or 
anatomical explanations that could connect the veterans 
reported symptoms of pain to the past left varicocelectomy.  

The veteran underwent a special VA examination for testes, 
trauma or disease in August 1996.  The diagnosis was left 
varicocele.  The examiner noted that it was difficult to 
evaluate whether the varicocele is the cause of the veterans 
pain now or whether it is due to a neurogenic or other cause.  

The veteran also underwent a special VA examination for skin 
(other than scars) in August 1996.  The veteran complained 
that every time that he has a pulling and burning sensation 
on his testicle, he experiences recurrent swelling of his 
left breast.  The diagnosis was residual scar from benign 
breast tumor extraction, with no tumor or lump, and no 
swelling found on left breast.  The examiner opined that 
there was no relationship between the left breast lump or 
swelling to previous varicocelectomy.  

The veteran underwent another special VA examination for 
testes, trauma or disease in October 1996.  It was speculated 
that scrotal pain may be due to scarring, nerve injury or 
other etiologies which were not clear at that time.  It was 
noted that since the veteran had multiple scrotal surgeries 
at other hospitals, since the examiner did not know the 
degree of pain prior to or after these surgeries, the 
examiner could not judge with certainty when this pain 
developed or which incident incited the pain.  The examiner 
indicated that if a full write up was required, it would be 
necessary to see the scrotal computed tomography scan report 
from the Ann Arbor VA and studies including the scrotal 
ultrasound.  

The veteran also underwent a special VA mammary examination 
in October 1996.  Following examination, the diagnosis was an 
exam consistent with residual gynecomastia.  In March 1998, 
the opinion of a VA physician, Dr. B.J.F., M.D., was 
solicited by the RO for the purpose of clarifying the 
findings of the October 1996 examination.  The medical 
opinion first noted the issues of service connection for 
lumps on the breast as secondary to service-connected status 
post varicocelectomy, and for an increased rating for status 
post varicocelectomy, currently rated as 10 percent 
disabling.  The necessity for the review of the medical 
evidence, including the June 1995 CT scan report and August 
1995 scrotal ultra sound referred to in the October 1996 
examination report, was noted.  It was further noted that the 
physician who had conducted the October 1996 examination was 
unavailable for the requested review, but that Dr. B.J.F., 
M.D. did not believe it was necessary for him to do so. 

Dr. B.J.F., M.D. summarized the results of the CT scan and 
scrotal ultra sound and concluded that those studies confirm 
that no pathology exists in the veterans scrotum, other than 
a very small left varicocele and small left hydrocele.  Dr. 
B.J.F., M.D. stated that these findings confirm the October 
1996 examination and opined that the very small size of both 
the varicocele and the hydrocele indicate that they are 
unlikely to be causing any significant symptomatology within 
the scrotum.  

As to the question of whether the varicocele and/or the 
hydrocele are contributing factors in the veterans 
gynecomastia, Dr. B.J.F., M.D. stated that there is nothing 
in the medical literature to suggest any such relationship.  
The doctor noted that the veteran is morbidly obese, weighing 
280 to 300 pounds at different visits to the clinic.  It was 
noted that adipose gynecomastia is not unexpected.  Dr. 
B.J.F., M.D. noted that biochemical conversion of androgens 
to estrogens occurs in adipose tissue, and individuals with 
markedly increased body fat may have increased conversion 
ratio, resulting in a relative increase in estrogenic effects 
on end organs such as breast tissue.  The doctor explained 
that this has nothing to do with extra-testicular anomalies 
such as varicocele or hydrocele.  Dr. B.J.F., M.D. stated 
that the opinion of [the veterans private physician, Dr. 
C.], the plastic surgeon is not supported by the medical 
literature.

Dr. B.J.F., M.D. concluded by stating that the results of 
the CT and Ultrasound were reviewed and contribute nothing 
significant to the earlier findings of the varicocele.  There 
is no relationship between the varicocele and the veterans 
gynecomastia.  

Analysis

Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998).  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310(a) (1997).  

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, No. 97-7014 (Fed. Cir. 
Oct. 7, 1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
justify a belief by a fair and impartial individual that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

Service connection is in effect for residuals of status post 
varicocelectomy, left.  The veteran has claimed entitlement 
to service connection for lumps in the breast.  The veteran 
has not argued, and in fact, there is no evidence that lumps 
in the breast or gynecomastia were incurred in service.  It 
is the veterans primary contention that he keeps getting 
lumps on his breasts and that these are caused by a hormonal 
imbalance that is in turn proximately due to or the result of  
his varicocele condition.  The veteran has stated that VA 
physicians and a private physician, Dr. C., the plastic 
surgeon who performed the simple mastectomy of the left 
breast in 1992, have told him of the relationship.  As 
stated, the veteran must satisfy as to his claim all three 
elements noted above if that claim is to be well grounded.  

The first element that must be satisfied is competent medical 
evidence of a current disability in the form of a medical 
diagnosis.  In this case, gynecomastia has been diagnosed 
for which the veteran underwent simple mastectomies in 1992 
and 1998.  This diagnosis and treatment was reflected upon VA 
examination of October 1996, with a diagnosis of exam 
consistent with residual gynecomastia.  Consequently, for 
purposes of the analysis of whether there is a well grounded 
claim, the Board may concede that the veteran has a breast 
disorder characterized by lumps in the breast, noted to be 
gynecomastia.  

Given the diagnosis of gynecomastia (as conceded for purposes 
of analysis), the next question for consideration is whether 
there is medical evidence of a nexus between an in-service 
disease or injury and his currently diagnosed disability.  As 
to the veterans own opinions that his gynecomastia is 
related to his service-connected varicocele disorder, he is 
not qualified to render a medical opinion and his statements 
cannot serve as competent medical evidence of the etiology of 
any current disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board notes that in March 1998, Dr. B.J.F., M.D. appeared 
to respond to another physicians opinion as to the alleged 
etiological relationship in stating that the opinion of 
[the veterans private physician, Dr. C.], the plastic 
surgeon is not supported by the medical literature.  If a 
medical opinion supporting the veterans allegations did 
exist, the veterans claim could likely be well-grounded.  A 
complete review of the medical evidence, however, fails to 
reveal any such supporting medical opinion.  It is clear, 
therefore, that Dr. B.J.F., M.D. was responding not to an 
actual medical opinion, but to statements made by the veteran 
as to what his physicians had allegedly told him.  

As to the veteran's assertion that both VA physicians and his 
private physician, Dr. C., told him that his varicocele was a 
contributing factor in the development of his gynecomastia, 
it is pointed out that a lay person's statement about what a 
physician told him or her, cannot constitute medical evidence 
of etiology or nexus that is generally necessary in order for 
a claim to be well grounded.  The connection between what a 
physician said and the layman's account of what the physician 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  Robinette v. 
Brown, 8 Vet. App. 77 (1995).  

The post-service medical evidence contained in the claims 
file that could potentially provide the required competent 
medical opinion are the private medical treatment reports, 
and the considerable number of VA outpatient and 
hospitalization treatment records and VA examination reports, 
described above.  As noted above, a complete review of the 
medical evidence fails to reveal any medical opinion 
supporting the veterans contention that his lumps in the 
breast or gynecomastia is related to his service-connected 
varicocele disorder.  To the contrary, the medical opinions 
of record on the subject of etiology, in fact, refute the 
veterans contention.  

Specifically, the physician who conducted the VA examination 
in August 1996 concluded that there was no relationship 
between the left breast lump or swelling to previous 
varicocelectomy, while Dr. B.J.F., M.D. concluded in March 
1998 that there is no relationship between the varicocele and 
the veterans gynecomastia.

The Board must conclude that the veteran has not satisfied a 
requisite for a well grounded claim, namely medical evidence 
of a nexus between an in-service disease or injury and the 
claimed disability.  Specifically, there is no competent 
evidence that the veterans lumps in the breast, diagnosed as 
gynecomastia, are proximately due to or the result of, or 
aggravated by, his service-connected varicocele disorder.  

In that regard, the veteran is advised that in order to 
present a well-grounded claim of service connection for lumps 
in the breast or gynecomastia, he must submit competent 
medical evidence showing he currently has such a disorder 
that is linked or related to service or to a service-
connected disability.  See 38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69 (1995); Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).  Since a well-grounded claim has 
not been submitted, and there is no indication of the 
existence of pertinent evidence that could make the claim 
well grounded, the VA is not obligated by statute to assist 
the veteran in the development of facts pertinent to his 
claim of service connection for that disorder.  38 U.S.C.A. 
§ 5107(a).  Epps v. Gober, No. 97-7014 (Fed. Cir. Oct. 7, 
1997).  


Increased Rating Claim

Initially, the Board notes that in general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  It is noted that the 
veteran has been afforded several special VA examinations 
that have been both thorough and probative of the issue at 
hand.  There is no indication that there are additional 
pertinent records available or that another VA medical 
examination would provide a picture of status post 
varicocelectomy, left, that is more profound than is already 
of record.  Based on the instant facts, in terms of the 
increased rating issue, the Board is therefore of the opinion 
that no further assistance to the veteran is required in 
order to comply with VA's duty to assist.  
38 U.S.C.A. § 5107(a); Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The veteran contends that an evaluation in excess of the 
currently assigned 10 percent rating is warranted for his 
service-connected left varicocele disorder.  He argues that 
he has undergone no less than three surgeries for the 
disorder, and that he has undergone persistent treatment at 
three different VA clinics in an attempt to alleviate the 
pain resulting from these surgeries.  

Disability evaluations are determined by the application of 
VAs Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In determining the disability evaluation, the VA must 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and explain  the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§ 4.1, which requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition, and 38 C.F.R. § 4.2, which requires that medical 
reports be interpreted in light of the whole recorded 
history.  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent however, with the facts 
shown in every case.  When after a careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant. 38 C.F.R. § 4.3.  

The provisions of 38 C.F.R. § 4.10 state that, in cases of 
functional impairment, evaluations are to be based upon the 
lack of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.

The veterans status post varicocelectomy, left, is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.118, 
Part 4, Diagnostic Code 7804 (1998).  Under that Code, 
superficial scars, tender and painful on objective 
demonstration, alone warrant a 10 percent evaluation.  The 
Board notes that on objective examination, the scar from the 
varicocelectomy has been consistently reported as tender or 
mildly painful.  It is the Board's opinion therefore, that a 
10 percent rating is warranted under Diagnostic Code 7804 for 
the veteran's service-connected left varicocele disability.

Scars may also be evaluated on the basis of any related 
limitation of function of the body part which they affect.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).  However,  no 
functional limitation has been attributed to the scar or the 
varicocelectomy, itself, ruling out an increased evaluation 
on this basis.  

Further, the Board finds that there is no evidence that the 
veterans service-connected status post varicocelectomy, 
left, warrants a higher evaluation under any other 
conceivably applicable diagnostic code.  

The Board notes that in evaluating the veteran's status post 
varicocelectomy, left, the RO found the disability analogous 
to an inguinal hernia and utilized Diagnostic Code 7338.  
Under that diagnostic code, a postoperative, recurrent 
inguinal hernia which is readily reducible and well supported 
by a truss or belt is rated 10 percent disabling.  A small, 
postoperative, recurrent hernia or an unoperated irremediable 
hernia, not well supported by truss, or not readily reducible 
is assigned a 30 percent rating.  Given that the veterans 
left varicocele disorder has not been shown to be recurrent, 
unoperated, or not readily reducible, however, the 
requirements for a rating in excess of 10 percent by analogy 
to an inguinal hernia have not been shown to have been met.  
See Diagnostic Code 7338.

The veteran's disability due to left varicocele could 
potentially be evaluated by analogy to varicose veins, under 
38 C.F.R. § 4.104, Diagnostic Code 7120 (1998).  Under 
Diagnostic Code 7120, varicose veins with persistent edema 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema, would 
warrant a 20 percent evaluation.  In this case, of course, 
such symptoms would not be found in an extremity, but similar 
symptoms would necessarily have to be it manifested in the 
area of the scrotum.  No such symptoms have been reported, 
objectively or subjectively.  

The Board also notes that the veteran's service-connected 
varicocele disorder could also be considered in accordance 
with Diagnostic Code 7512, as analogous to chronic cystitis, 
including interstitial and all etiologies, infectious and 
non-infectious, evaluated as a voiding dysfunction.  38 
C.F.R. § 4.115b.  By the same token, Diagnostic Code 7525 
could be considered under the disability identified as 
chronic epididymo-orchitis.  38 C.F.R. § 4.115b.  Under both 
the new and old rating criteria for Diagnostic Code 7525, 
this disability is to be rated as urinary tract infection.  
Since no voiding dysfunction or urinary tract symptoms have 
been attributed to the veterans varicocele disorder, 
however, an increased evaluation under either Diagnostic 
Codes 7512 or 7525 is not for application.  

In summary, the veteran has attributed a variety of symptoms 
to his varicocele in general, and the varicocelectomy repairs 
in particular.  The have included not only the veterans 
complaints of pain and tenderness at the site of the 
varicocelectomy scar, but also genitourinary complaints, 
including bladder and voiding complaints.  

Notwithstanding these complaints, the physicians who have 
examined the veteran in the recent past, have found on 
objective examination no pathology that could be attributed 
to the veterans post-operative varicocele, with the 
exception of tenderness and mild cord pain in the scrotum.  
For example, examination in December 1991, showed no 
varicocele and no evidence of genitourinary pathology.  In 
September 1995, the assessment was chronic left history of 
pain associated with Grade I varicocele.  In May 1996, a 
urologist stated that based upon the review of the medical 
record back to December 1992 that at the time of the 
September 1995 examination, the veteran did not have any 
voiding symptoms, but that the veteran was concerned about 
pain on the left side of the scrotum.  The examiner claimed, 
however, not to be aware of any disease entity or anatomical 
explanations that could connect the veterans reported 
symptoms of pain to the past left varicocelectomy.  Upon VA 
examination for testes, trauma or disease in August 1996, the 
only diagnosis was left varicocele.  Finally, in March 1998, 
Dr. B.J.F., M.D. reviewed all of the medical evidence in the 
claims file and opined that the very small size of the 
veterans varicocele and the hydrocele indicate that they are 
unlikely to be causing any significant symptomatology within 
the scrotum.  

In conclusion, the Board notes that a careful review of the 
competent medical evidence in this case fails to disclose the 
requisite manifestations for an increased evaluation of the 
veteran's status post varicocelectomy under the pertinent or 
analogous Diagnostic Codes.  In essence, the veteran has not 
demonstrated a basis upon which to assign an evaluation in 
excess of 10 percent.  

The above assessment appears to accurately reflect the entire 
evidence of record, and that evidence, taken as a whole, 
should be determinative of the degree of the veteran's 
disability.  38 C.F.R. § 4.130; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  As the preponderance of the evidence 
is against the conclusion that an increased evaluation in 
excess of 10 percent is warranted, the veterans claim is 
denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. Part 4, 
Diagnostic Codes 7120, 7338 7512, 7525, 7804, 7805.


ORDER

Service connection for a lumps in the breast, to include 
gynecomastia, is denied.

An increased evaluation for the veterans status post 
varicocelectomy is denied.  


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
